Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 5/7/2021, Applicant, on
11/3/2021, amended claims 1-20. Claims 1-20 remain pending in this application and have been rejected below.

Response to Amendments
Applicant’s amendments have been considered. Accordingly, the 112(a) rejection is hereby removed. However, the 112(b) rejection remains.
Applicant’s amendments and arguments have been considered. The rejection under 35 U.S.C. 101 directed towards an abstract idea is hereby removed.
Applicant's amendments and arguments have been considered. However, the 35 U.S.C. 103 rejection remains and is updated below.

Response to Arguments
With respect to the 101 arguments, Applicant argues that the amended claimed language is patent eligible under 101 because the present claims are analogous to the Patent Board’s decision in application 14/080,578 (See Remarks at pg. 12). Examiner notes that Applicant’s amended claim language utilizes machine learning to analyze an employee’s behavioral workflow patterns, which is correlated to the employee’s risk factors to tailor a generated schedule around specific behaviors and risks. While machine learning and statistical modeling can be performed with pen and paper and the methods of scheduling employees is a matter of organizing human activity, the system used to transform the accessed scheduling data to devise a specific schedule, train and update the machine learning model, such that it varies employee to employee, is an improvement to the technical field. Accordingly, the framework of Applicant’s claims is analogous to the Patent Board’s decision in application 14/080,578. Therefore, the 101 rejection is hereby removed.
    
With respect to the 103 arguments of independent claims, Applicant argues that the cited references do not teach the amended limitation of “a machine learning (ML) model… trained on employee workflow and scheduling data by pattern recognition or classification of at least employees’ behavior… associated with one or more ERFs (employee risk factors) representing likeliness that the scheduled hours are actual hours worked in the historical schedules” (See Remarks at pgs. 15-16). Examiner notes that this argument is moot, as the 103 rejection has been updated to being unpatentable over Sarvana et al. (United States Patent Application Publication, 2018/0032944, hereinafter referred to as Sarvana) in view of Begole et al. (United States Patent, 7,974,849, hereinafter referred to as Begole) in further view of Qamar et al. (United States Patent Application Publication, 2015/0269244, hereinafter referred to as Qamar). See the updated rejections in the updated 103 below. 

Examiner’s Note
Claims 11, 17-18 and 20 are not compliant with 37 CFR 1.121 because they include changes to the claim language, but fail to include the appropriate markings to indicate the changes that have been made.

Specifically, claim 11 is disclosed as: 

11. (Currently Amended) A method, comprising: accessing, by a system comprising a processor, a machine-learning (ML) model trained on employee workflow and scheduling data by pattern recognition or classification of at least employees' behavior with respect to historical schedules in the employee workflow and scheduling data, the employees' behavior associated with one or more ERFs (employee risk factors) representing likeliness that the scheduled hours are actual hours worked in the historical schedules, wherein the ML model, when[[and]] deployed, is able to determine or infer the one or more using one or more probability values to reflect a probability that the employee schedule is patterned or classified within the one or more ERFs, and whereinthat are associated with the deployed ML model are to be used for scheduling, or are to be stored for schedule generation; scheduling, by the system, the respective employees based on ERFs ML model.

The emboldened and italicized term, “infer,” is not present in claim 11 of the claims presented on 3/8/2021. Therefore, this term should be underlined to indicate the added language.

Also, claims 17-18 and 20 are disclosed as:

17. (Currently Amended) The non-transitory machine-readable storage medium of claim 16, further including instructions that, when executed by the processor, enable the processor to perform further operations [[by]] comprising: identifying a the scheduled hours and the actual worked hours.  

18. (Currently Amended) The non-transitory machine-readable storage medium of claim 16, further including instructions that, when executed by the processor, enable the processor to perform further operations [[by]] comprising: identifying an that is associated with a of the 

20. (Currently Amended) The non-transitory machine-readable storage medium of claim 16, further including instructions that, when executed by the processor, enable the processor to perform further operations [[by]] comprising: Page 6 of 17 DE - 763310/000017 - 3687981 v1, the schedule data and the actual work data associated with an 

The emboldened and italicized term, “comprising,” is not present in claims 17-18 and 20 of the claims presented on 3/8/2021. Therefore, this term should be underlined to indicate the added language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the system of claim 11, further comprising…" Claim 11 is not directed to a system. Claim 11 is directed to a method. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 9-11, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvana et al. (United States Patent Application Publication, 2018/0032944, hereinafter referred to as Sarvana) in view of Begole et al. (United States Patent, 7,974,849, hereinafter referred to as Begole) in further view of Qamar et al. (United States Patent Application Publication, 2015/0269244, hereinafter referred to as Qamar).

As per Claim 1, Sarvana discloses a system that facilitates scheduling employees, comprising:
a)	a processor that executes computer implemented components stored in memory (Sarvana: ¶0125-0128: Computers suitable for execution of a computer program may comprise a central processing unit for receiving instructions and data from a read-only memory.); 

b)	a machine-learning (ML) model, of the computer-implemented components, trained on employee workflow and scheduling data by pattern recognition or classification of at least employees’ behavior with respect to historical schedules in the employee workflow and scheduling data,…wherein the ML model, when deployed, is able to determine or infer the one or more ERFs affecting an employee schedule using one or more probability values to reflect a probability that the employee schedule is patterned or classified within the one or more ERFs, and, wherein the one or more ERFs  that are associated with the deployed ML model are to be used for scheduling, or are to be stored for schedule generation (Sarvana: ¶0039-0040, 0059-0063 and 0067: The applied analytical processes may include a machine learning algorithm to be deployed to analyze and leverage "big data." The applied machine learning algorithm may detect time-varying patterns in user schedule data during workdays, and additionally or alternatively, time-varying patterns of user characteristics during the prior and current workdays, and generate output data [generated and outputted ERFs] indicative of the detected patterns. Time-varying patterns for an employee’s one or more assigned tasks, productivity, error rate, etc. may be encoded as performance data metrics. Performance data metrics are used to identify a user’s performance in completing tasks (i.e. workflow) in a workday are associated with the time-varying patterns and risk. An optimization process utilizes the machine learning algorithm with respect task data, employee pattern data and performance data to generate a schedule for the user while minimizing the risk of injury or failure of a task. See also ¶0033-0035 for the stored data analyzed for schedule generation. Examiner notes that Applicant’s Specification identifies ERF’s as parameters that affect an employee schedule, such as employee time-varying patterns (See Applicant’s Specification, ¶0005 and ¶0025-0026).); and 

c)	a scheduling component, of the computer-implemented components, to schedule respective employees into the employee schedule based in part on the one or more ERFs, the scheduling component to generate and output the employee schedule, (Sarvana: ¶0059-0066: Optimization module may apply optimization processes, including a machine learning algorithm, to task data, biometric pattern data, and performance data metrics. An optimization module may establish the optimized schedule for completing the one or more outstanding tasks within the current workday in a manner that maximizes the performance of user while minimizing the risk of injury or failure due to fatigue, excessive stress, or reduced mental focus. An optimization module may establish schedule data that identifies the optimized schedule, and scheduling system may output schedule data to client device. A scheduling system may receive outcome data that identify tasks to be assigned to time periods on a particular workday.).

Sarvana does not explicitly disclose, however Begole discloses:

b)	the employees' behavior associated with one or more ERFs (employee risk factors) representing likeliness that the scheduled hours are actual hours worked in the historical schedules (Begole: Cols. 36 lines 60-67 and Cols. 37-38: An employee’s real-time work activity hours are monitored and modeled with historic activity/inactivity hours. The model estimates the likelihood of an employee’s work activity hours according to his/her rhythm plan. As an example, the model may predict the likelihood of an employee attending lunch at a certain time period or is arriving at work at a certain time. These predictions can be used to develop schedules amongst a distributed team.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Begole’s model for employee scheduling because the references are analogous/compatible, since each is directed toward features of evaluating and analyzing employees’ patterns for effective scheduling, and because incorporating with Begole’s model for employee scheduling in Sarvana would have Sarvana’s pursuit of effectively apply a machine learning technique to optimize employee pattern data and generate a schedule to optimize the efficiency of a user and minimize risk (See Sarvana, ¶0046); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Sarvana does not explicitly disclose, Qamar however discloses:

c)	wherein feedback from execution of the employee schedule is provided to generate an updated ML model (Qamar: ¶0056-0059, 0159, 0177 and 0239-0240: Calculated performance metrics and determined retention risks for employees are used to identify assignment recommendations of an employee. The calculated performance metrics, risk values and identified recommendations may be used as feedback information to update and improve the analysis technique for subsequent recommendations for one or more other employees. See ¶0152 and 0177, where a performance metric is an adherence to an employee’s schedule. See ¶0239-0240, where the analysis technique is a machine learning model.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Qamar’s updated machine learning model for employee scheduling and risk because the references are analogous/compatible, since each is directed toward features of evaluating and analyzing employees’ patterns for effective scheduling, and because incorporating with Qamar’s updated machine learning model for employee scheduling and risk in Sarvana would have Sarvana’s pursuit of effectively apply a machine learning technique to optimize employee pattern data and generate a schedule to optimize the efficiency of a user and minimize risk (See Sarvana, ¶0046); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1, wherein the scheduling component is to identify an employee as completing a work schedule for a scheduled time slot and is to reduce a value of a schedule time slot ERF of the employee (Sarvana: ¶0067, 0073, 0086-0097: Workers may be assigned risk scores according to their individual levels of stress, fatigue and mental focus in prior workday timeslots. A worker’s risk score may be lower for a particular time slot if that worker exhibits low level of stress and fatigue and high levels of mental focus when completing scheduled tasks for that timeslot (See ¶0086 and 0089). A scheduling system may optimize task assignments associated with a minimum of the aggregated risk scores. The scheduling system may constrain the value of the minimized aggregated risk score, and may perform additional or alternate optimization processes to assign outstanding tasks to available time slots in a manner that generates an optimized schedule having an aggregated risk score that falls blow a threshold value, or that falls within an established range of risk scores.).

As per Claim 9, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1, wherein the ML model learns impact ERF values of respective influencers and provides the impact ERF values to the scheduling component to revise a proposed employee scheduling (Sarvana: Fig.3 and ¶0093-0099: A scheduling system may dynamically modify a previously established scheduled based on detected changes in the biometric data indicative of a current physiological state of a user. It may determine that user current physiological state deviates from an expected physiological state consistent with an allocated task. Such biometric data impacts the risk score associated completing the allocated task triggering a modification in the optimization of assigned tasks.).

As per Claim 10, Sarvana in view of Begole in further view of Qamar discloses the system of claim 8, further comprising: an optimization component, of the computer-implemented components, to generate inference ERFs, based on the ML model, wherein the inference ERFs is one or more potential points of failure, weakness, and bottlenecks in operations, wherein the optimization component is configured to provide the inference ERFs to the scheduling component, and wherein the scheduling component generates schedules based in part on the inference ERFs (Sarvana: ¶0046, 0055-0063 and 0077-0078: An optimization module may apply any of the optimization processes described above, including one or more machine learning algorithms, research-based or algorithmic techniques, and probabilistic techniques, to portions of task data, biometric pattern data, and performance data. An optimization module of a scheduling system may perform operations that store data specifying the task scores for each of the assigned tasks and the biometric scores of users during each of the scheduled time periods within one or more data records of scheduling database, and further, that link the stored task and biometric scores to user, the current workday, and to the stored portions of schedule data. An optimization module may generate an optimized schedule of assigned tasks for user that matches a complexity and risk of each of the assigned tasks with an expected level of stress, fatigue, and/or mental focus during corresponding portions of a current workday. The matched complexity and risk assess the specific risk of injury or point of failure (see ¶0059, for point of failure with employee and/or of a repaired component.).

As per Claim 11, Sarvana discloses a method, comprising:

a)	accessing, by a system comprising a processor, a machine-learning (ML) model trained on employee workflow and scheduling data  by pattern recognition or classification of at least employees' behavior with respect to historical schedules in the employee workflow and scheduling data,… wherein the ML model, when deployed, is able to determine or infer one or more (ERFs) affecting an employee schedule using one or more probability values to reflect a probability that the employee schedule is patterned or classified within the one or more ERFs, and wherein the one or more ERFs that are associated with the deployed ML model are to be used for scheduling or are to be stored for schedule generation (Sarvana: ¶0026, 0039-0040, 0059-0063 and 0067: The applied analytical processes may include a machine learning algorithm to be deployed to analyze and leverage "big data." The applied machine learning algorithm may detect time-varying patterns in user schedule data during workdays, and additionally or alternatively, time-varying patterns of user characteristics during the prior and current workdays [historical and schedule workdays], and generate output data [generated and outputted ERFs] indicative of the detected patterns. Time-varying patterns for an employee’s one or more assigned tasks, productivity, error rate, etc. may be encoded as performance data metrics. Probabilistic performance data metrics are used to identify a user’s performance in completing tasks (i.e. workflow) in a workday are associated with the time-varying patterns and risk. An optimization process utilizes the machine learning algorithm with respect task data, employee pattern data and performance data to generate a schedule for the user while minimizing the risk of injury or failure of a task. See also ¶0033-0035 for the stored data analyzed for schedule generation. Examiner notes that Applicant’s Specification identifies ERF’s as parameters that affect an employee schedule, such as employee time-varying patterns (See Applicant’s Specification, ¶0005 and ¶0025-0026).);

b)	scheduling, by the system, the respective employees based on the one or more ERFs (Sarvana: ¶0059-0066: Optimization module may apply optimization processes, including one or more machine learning algorithms, research-based or algorithmic techniques, and probabilistic techniques, to task data, biometric pattern data, and performance data metrics. An optimization module may establish the optimized schedule for completing the one or more outstanding tasks within the current workday in a manner that maximizes the performance of user while minimizing the risk of injury or failure due to fatigue, excessive stress, or reduced mental focus. An optimization module may establish schedule data that identifies the optimized schedule, and scheduling system may provide schedule data to client device. A scheduling system may receive outcome data that identify tasks to be assigned to time periods on a particular workday. See system in ¶0131.); and

c)	generating and outputting the employee schedule (Sarvana: ¶0059-0066: Optimization module may apply optimization processes, including a machine learning algorithm, to task data, biometric pattern data, and performance data metrics. An optimization module may establish the optimized schedule for completing the one or more outstanding tasks within the current workday in a manner that maximizes the performance of user while minimizing the risk of injury or failure. An optimization module may establish schedule data that identifies the optimized schedule, and scheduling system may output schedule data to client device.).

Sarvana does not explicitly disclose, however Begole discloses:

a)	the employees' behavior associated with one or more ERFs (employee risk factors) representing likeliness that the scheduled hours are actual hours worked in the historical schedules (Begole: Cols. 36 lines 60-67 and Cols. 37-38: An employee’s real-time work activity hours are monitored and modeled with historic activity/inactivity hours. The model estimates the likelihood of an employee’s work activity hours according to his/her rhythm plan. As an example, the model may predict the likelihood of an employee attending lunch at a certain time period or is arriving at work at a certain time. These predictions can be used to develop schedules amongst a distributed team.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Begole’s model for employee scheduling because the references are analogous/compatible, since each is directed toward features of evaluating and analyzing employees’ patterns for effective scheduling, and because incorporating with Begole’s model for employee scheduling in Sarvana would have Sarvana’s pursuit of effectively apply a machine learning technique to optimize employee pattern data and generate a schedule to optimize the efficiency of a user and minimize risk (See Sarvana, ¶0046); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Sarvana does not explicitly disclose, however Qamar discloses:
c)	wherein feedback from execution of the employee schedule is provided to generate an updated ML model (Qamar: ¶0056-0059, 0159, 0177 and 0239-0240: Calculated performance metrics and determined retention risks for employees are used to identify assignment recommendations of an employee. The calculated performance metrics, risk values and identified recommendations may be used as feedback information to update and improve the analysis technique for subsequent recommendations for one or more other employees. See ¶0152 and 0177, where a performance metric is an adherence to an employee’s schedule. See ¶0239-0240, where the analysis technique is a machine learning model.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Qamar’s updated machine learning model for employee scheduling and risk because the references are analogous/compatible, since each is directed toward features of evaluating and analyzing employees’ patterns for effective scheduling, and because incorporating with Qamar’s updated machine learning model for employee scheduling and risk in Sarvana would have Sarvana’s pursuit of effectively apply a machine learning technique to optimize employee pattern data and generate a schedule to optimize the efficiency of a user and minimize risk (See Sarvana, ¶0046); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, Sarvana in view of Qamar discloses the method of claim 11, further comprising: identifying, by the system, an employee with a lowest value for a time slot ERF that is associated with a scheduled time slot; and lowering a weight value of the time slot ERF (Sarvana: ¶0067, 0073, 0086-0097: Workers may be assigned risk scores according to their individual levels of stress, fatigue and mental focus in prior workday timeslots. A worker’s risk score may be lower for a particular time slot if that worker exhibits low level of stress and fatigue and high levels of mental focus when completing scheduled tasks for that timeslot (See ¶0086 and 0089). A scheduling system may optimize task assignments associated with a minimum of the aggregated risk scores. The scheduling system may constrain the value of the minimized aggregated risk score, and may perform additional or alternate optimization processes to assign outstanding tasks to available time slots in a manner that generates an optimized schedule having an aggregated risk score that falls blow a threshold value, or that falls within an established range of risk scores. Examiner notes that terms first and second are merely descriptive of disparate time slots.).

As per Claim 16, Sarvana discloses a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, enable the processor to perform operations, comprising: 

a)	accessing a machine-learning (ML) model trained on employee workflow and scheduling data by pattern recognition or classification of at least employees' behavior with respect to historical schedules in the employee workflow and scheduling data,… wherein the ML model, when deployed, is able to determine or infer the one or more ERFs affecting an employee schedule using one or more probability values to reflect a probability that the employee schedule is patterned or classified within the one or more ERFs, and, wherein the one or more ERFs that are associated with the deployed ML model are to be used for scheduling or are to be stored for schedule generation (Sarvana: ¶0039-0040, 0059-0063 and 0067: The applied analytical processes may include a machine learning algorithm to be deployed to analyze and leverage "big data." The applied machine learning algorithm may detect time-varying patterns in user schedule data during workdays, and additionally or alternatively, time-varying patterns of user characteristics during the prior and current workdays, and generate output data [generated and outputted ERFs] indicative of the detected patterns. Time-varying patterns for an employee’s one or more assigned tasks, productivity, error rate, etc. may be encoded as performance data metrics. Performance data metrics are used to identify a user’s performance in completing tasks (i.e. workflow) in a workday are associated with the time-varying patterns and risk. An optimization process utilizes the machine learning algorithm with respect task data, employee pattern data and performance data to generate a schedule for the user while minimizing the risk of injury or failure of a task. See also ¶0033-0035 for the stored data analyzed for schedule generation. Examiner notes that Applicant’s Specification identifies ERF’s as parameters that affect an employee schedule, such as employee time-varying patterns (See Applicant’s Specification, ¶0005 and ¶0025-0026).); and 

b)	generating and outputting the employee schedule (Sarvana: ¶0059-0066: Optimization module may apply optimization processes, including a machine learning algorithm, to task data, biometric pattern data, and performance data metrics. An optimization module may establish the optimized schedule for completing the one or more outstanding tasks within the current workday in a manner that maximizes the performance of user while minimizing the risk of injury or failure. An optimization module may establish schedule data that identifies the optimized schedule, and scheduling system may output schedule data to client device.).

Sarvana does not explicitly disclose, however Begole discloses:

a)	the employees' behavior associated with one or more ERFs (employee risk factors) representing likeliness that the scheduled hours are actual hours worked in the historical schedules (Begole: Cols. 36 lines 60-67 and Cols. 37-38: An employee’s real-time work activity hours are monitored and modeled with historic activity/inactivity hours. The model estimates the likelihood of an employee’s work activity hours according to his/her rhythm plan. As an example, the model may predict the likelihood of an employee attending lunch at a certain time period or is arriving at work at a certain time. These predictions can be used to develop schedules amongst a distributed team.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Begole’s model for employee scheduling because the references are analogous/compatible, since each is directed toward features of evaluating and analyzing employees’ patterns for effective scheduling, and because incorporating with Begole’s model for employee scheduling in Sarvana would have Sarvana’s pursuit of effectively apply a machine learning technique to optimize employee pattern data and generate a schedule to optimize the efficiency of a user and minimize risk (See Sarvana, ¶0046); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Sarvana does not explicitly disclose, however Qamar discloses:
b)	wherein feedback from execution of the employee schedule is provided to generate an updated ML model (Qamar: ¶0056-0059, 0159, 0177 and 0239-0240: Calculated performance metrics and determined retention risks for employees are used to identify assignment recommendations of an employee. The calculated performance metrics, risk values and identified recommendations may be used as feedback information to update and improve the analysis technique for subsequent recommendations for one or more other employees. See ¶0152 and 0177, where a performance metric is an adherence to an employee’s schedule. See ¶0239-0240, where the analysis technique is a machine learning model.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Qamar’s updated machine learning model for employee scheduling and risk because the references are analogous/compatible, since each is directed toward features of evaluating and analyzing employees’ patterns for effective scheduling, and because incorporating with Qamar’s updated machine learning model for employee scheduling and risk in Sarvana would have Sarvana’s pursuit of effectively apply a machine learning technique to optimize employee pattern data and generate a schedule to optimize the efficiency of a user and minimize risk (See Sarvana, ¶0046); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 18, Sarvana in view of Begole in further view of Qamar discloses the non-transitory machine-readable storage medium of claim 16, further including instructions that, when executed by the processor, enable the processor to perform further operations comprising: identifying an employee with a lowest value for a time slot ERF for that is associated with a schedule time slot; and lowering a weight value of the time slot (Sarvana: ¶0067, 0073, 0086-0097: Workers may be assigned risk scores according to their individual levels of stress, fatigue and mental focus in prior workday timeslots. A worker’s risk score may be lower for a particular time slot if that worker exhibits low level of stress and fatigue and high levels of mental focus when completing scheduled tasks for that timeslot (See ¶0086 and 0089). A scheduling system may optimize task assignments associated with a minimum of the aggregated risk scores. The scheduling system may constrain the value of the minimized aggregated risk score, and may perform additional or alternate optimization processes to assign outstanding tasks to available time slots in a manner that generates an optimized schedule having an aggregated risk score that falls blow a threshold value, or that falls within an established range of risk scores.).

Claim 2-3, 5-6, 12, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvana et al. (United States Patent Application Publication, 2018/0032944, hereinafter referred to as Sarvana) in view of Qamar et al. (United States Patent Application Publication, 2015/0269244, hereinafter referred to as Qamar) in further view of Stephenson et al. (United States Patent Application Publication, 2014/0278629, hereinafter referred to as Stephenson).

As per Claim 2, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1.

Sarvana does not explicitly disclose, however Stephenson discloses wherein the one or more ERFs include one or more of: days of a week a particular employee works as scheduled, days of the week the employee takes time off from work, or days of the week the employee takes sick leave (Stephenson: Fig. 2 and 6 and ¶0031-0033 and 0049-0053: Employee attendance may be recorded for metrics. Such employee data determining employee attendance status includes the days of the week in which an employee clocks in, absentee excuses due to sickness. Such data may be correlated to an employee physiological parameter.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 3, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1, wherein the machine-learning model identifies… hours worked by one employee and updates the one or more ERF values (Sarvana: ¶0039-0042, 0059-0063: The applied analytical processes may include one or more machine learning algorithms, one or more algorithmic or research-based techniques, and one or more probabilistic techniques, such as data mining techniques and other techniques that analyze and leverage "big data." The applied machine learning algorithms, algorithmic or research-based techniques, and/or probabilistic techniques may detect time-varying patterns in user data during workdays. Based on the detected patterns, risk scores are determined for a user for a particular time slot.

Sarvana does not explicitly disclose, however Stephenson discloses a discrepancy between the scheduled hours and the actual hours worked by one employee, and updates… associated with the discrepancy (Stephenson: ¶0037: An updated work record can determine real-time attendance statuses, thereby determining a difference between a work record and word schedule. The difference identifies actual work time for identifying overtime, early leave, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 5, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1, further comprising: a risk component, of the computer-implemented components, to assess burnout risk data that are associated with an employee, the burnout risk data to be used with current scheduled hours data to create a corresponding burnout ERF of the one or more ERFs to be associated with the employee (Sarvana: ¶0046 and 0077-0078: One or more performance metrics characterizing the spend and efficacy of a user completing a scheduled task during a current workday period(s) may be match to a risk level of an employee’s stress, fatigue and/or mental focus [burnout risk].).

Sarvana does not explicitly disclose, however Stephenson discloses overtime data… overtime… ERF of the one or more ERFs to be associated with the employee (Stephenson: Fig. 2 and 6 and ¶0031-0033 and 0049-0053: Employee attendance may be recorded for metrics. Such employee data determining employee attendance status includes the days of the week in which an employee clocks in, revealing overtime hours performed by the employee. Such data may be correlated to an employee physiological parameter.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1, further comprising: a tracking component, of the computer-implemented components, to track, in real-time… the actual work hours associated with a plurality of employees (Sarvana: ¶0037-0038, 0078-0079 and 0123: The scheduling system may track biometric data of an employee characterizing the state and performance of an employee during one or more workday time periods in real-time [actual work data] (See ¶0116 where the data is captured through additional components).  The scheduling system may utilize biometrics and performance data to determine risk of completing task for a time period and schedule task to be completed in a workday.).

Sarvana does not explicitly disclose, however Stephenson discloses tracks in real-time the scheduled hours (Stephenson: ¶0036-0037: An employee’s work record may be updated with a real-time work schedule.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Sarvana in view of Begole in further view of Qamar discloses the system of claim 11.

Sarvana does not explicitly disclose, however Stephenson discloses further comprising: identifying, by the system, a discrepancy between the scheduled hours and the actual worked hours (Stephenson: ¶0037: An updated work record can determine real-time attendance statuses, thereby determining a difference between a work record and word schedule. The difference identifies actual work time for identifying overtime, early leave, etc.).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Sarvana in view of Begole in further view of Qamar discloses the method of claim 11, further comprising: scheduling, by the system, an employee based in part on an… ERF of the one or more ERFs, the overtime ERF associated with… patterns associated with the employee (Sarvana: ¶0058-0066: Optimization module may apply optimization processes, including one or more machine learning algorithms, research-based or algorithmic techniques, and probabilistic techniques, to time varying patterns in task data, biometric pattern data, and performance data metrics from time periods of prior workdays. An optimization module may establish the optimized schedule for completing the one or more outstanding tasks within the current workday in a manner that maximizes the performance of user while minimizing the risk of injury or failure due to fatigue, excessive stress, or reduced mental focus. An optimization module may establish schedule data that identifies the optimized schedule, and scheduling system may provide schedule data to client device. A scheduling system may receive outcome data that identify tasks to be assigned to time periods on a particular workday. See system in ¶0131.).

Sarvana does not explicitly disclose, however Stephenson discloses an overtime ERF and overtime (Stephenson: Fig. 2 and 6 and ¶0031-0033 and 0049-0053: Employee attendance may be recorded for metrics. Such employee data determining employee attendance status includes the days of the week in which an employee clocks in, revealing overtime hours performed by the employee. Such data may be correlated to an employee physiological parameter.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, Sarvana in view of Begole in further view of Qamar discloses the method of claim 11, further comprising: tracking, by the system and in real-time,… actual worked hours associated with a plurality of employees (Sarvana: ¶0037-0038, 0078-0079 and 0123: The scheduling system may track biometric data of an employee characterizing the state and performance of an employee during one or more workday time periods in real-time [actual work data] (See ¶0116 where the data is captured through additional components).  The scheduling system may utilize biometrics and performance data to determine risk of completing task for a time period and schedule task to be completed in a workday.).

Sarvana does not explicitly disclose, however Stephenson discloses tracks in real-time the schedule hours (Stephenson: ¶0036-0037: An employee’s work record may be updated with a real-time work schedule.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 17, Sarvana in view of Begole in further view of Qamar discloses the non-transitory machine-readable storage medium of claim 16.

Sarvana does not explicitly disclose, however Stephenson discloses further including instructions that, when executed by the processor, enable the processor to perform further operations comprising: identifying a discrepancy between the scheduled hours and the actual worked hours (Stephenson: ¶0037: An updated work record can determine real-time attendance statuses, thereby determining a difference between a work record and word schedule. The difference identifies actual work time for identifying overtime, early leave, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Sarvana in view of Begole in further view of Qamar discloses the non-transitory machine-readable storage medium of claim 16, further including instructions that, when executed by the processor, facilitate enable the processor to perform further operations by comprising: scheduling an employee based in part on an… ERF of the one or more ERFs, the overtime ERF associated with… patterns associated with the employee (Sarvana: ¶0058-0066: Optimization module may apply optimization processes, including one or more machine learning algorithms, research-based or algorithmic techniques, and probabilistic techniques, to time varying patterns in task data, biometric pattern data, and performance data metrics from time periods of prior workdays. An optimization module may establish the optimized schedule for completing the one or more outstanding tasks within the current workday in a manner that maximizes the performance of user while minimizing the risk of injury or failure due to fatigue, excessive stress, or reduced mental focus. An optimization module may establish schedule data that identifies the optimized schedule, and scheduling system may provide schedule data to client device. A scheduling system may receive outcome data that identify tasks to be assigned to time periods on a particular workday. See system in ¶0131.).

Sarvana does not explicitly disclose, however Stephenson discloses an overtime ERF and overtime (Stephenson: Fig. 2 and 6 and ¶0031-0033 and 0049-0053: Employee attendance may be recorded for metrics. Such employee data determining employee attendance status includes the days of the week in which an employee clocks in, revealing overtime hours performed by the employee. Such data may be correlated to an employee physiological parameter.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 20, Sarvana in view of Begole in further view of Qamar discloses the non-transitory machine-readable storage medium of claim 16, further including instructions that, when executed by the processor, enable the processor to perform further operations comprising: tracking, in real-time,… actual work data associated with an employee (Sarvana: ¶0037-0038, 0078-0079 and 0123: The scheduling system may track biometric data of an employee characterizing the state and performance of an employee during one or more workday time periods in real-time [actual work data] (See ¶0116 where the data is captured through additional components).  The scheduling system may utilize biometrics and performance data to determine risk of completing task for a time period and schedule task to be completed in a workday.).

Sarvana does not explicitly disclose, however Stephenson discloses tracks in real-time schedule data (Stephenson: ¶0036-0037: An employee’s work record may be updated with a real-time work schedule.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sarvana et al. (United States Patent Application Publication, 2018/0032944, hereinafter referred to as Sarvana) in view of Begole et al. (United States Patent, 7,974,849, hereinafter referred to as Begole) in further view of Qamar et al. (United States Patent Application Publication, 2015/0269244, hereinafter referred to as Qamar) in further view of Kambatla (United States Patent Application Publication, 2018/0074855).

As per Claim 7, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1.

Sarvana does not explicitly disclose, however Kambatla discloses an incentive component, of the computer-implemented components, to provide for employee incentives, wherein the scheduling component is to provide a schedule based in part on the employee incentives (Kambatla: ¶0075-00080: Tasks may be incentivized and enabled for rescheduling among a cluster of users. A sharing incentive may allow a task to be allocated to one or more users for opportunistic scheduling. See ¶0023 where the central resource manager allocates a schedule.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Kambatla’s incentive for employees to complete work because the references are analogous/compatible, since each is directed toward features of scheduling and re-allocating tasks to employees, and because incorporating with Kambatla’s incentive for employees to complete work in Sarvana would have Sarvana’s pursuit of adaptively allocating resources within an enterprise and identifying tasks assigned to a user (See Sarvana, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sarvana et al. (United States Patent Application Publication, 2018/0032944, hereinafter referred to as Sarvana) in view of Begole et al. (United States Patent, 7,974,849, hereinafter referred to as Begole) in further view of Qamar et al. (United States Patent Application Publication, 2015/0269244, hereinafter referred to as Qamar) in further view of Kim et al. (United States Patent Application Publication, 2014/0343999 hereinafter referred to as Kim).

As per Claim 8, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1.

Sarvana does not explicitly disclose, however Kim discloses wherein the ML model comprises one or more of: a recursive learning algorithm, a backward propagation algorithm, or a continuous learning algorithm (Kim: Fig. 1C-1D and ¶0077-0078, 0088: For resource-wise feasible scheduling, a risk-aware project scheduling technique may be performed that implements forward/backward propagation.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Kim’s machine-learning model for risk-aware project scheduling because the references are analogous/compatible, since each is directed toward features of accessing risk in project scheduling according to specific requirements, and because incorporating with Kim’s machine-learning model for risk-aware project scheduling in Sarvana would have Sarvana’s pursuit of effectively applying machine learning techniques to detect time-varying patterns in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Landers et al. (1996: Rat Race Redux: Adverse Selection in the Determination of Work Hours in Law Firms): This paper focuses on the developing and testing model of adverse selection of work hours for a business organization. 

Johnson et al. (US 2016/0063192): Systems, methods, and apparatus to dynamically manage interdependent, variable scheduled procedures are provided. An example method includes calculating a cumulative distribution function (CDF) for task(s) in a healthcare protocol based on a probability density function associated with task duration(s) for the task(s). The method includes determining a plurality of schedule risk states for each task in a healthcare protocol, each schedule risk state associated with an upper specification limit (USL) and a lower specification limit (LSL) along the CDF. The method includes identifying, within USL and LSL for each schedule risk state, setpoint(s) associated with probability(-ies) along the CDF. The method includes monitoring execution of task(s) in the healthcare protocol to identify a transition in schedule risk state according to USL and LSL. The method includes triggering an action to react to an actual or upcoming change in schedule risk state based on setpoint(s) associated with the schedule risk state.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683